DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16, 18, and 19 in the reply filed on November 21, 2022 is acknowledged. Claims 17 and 20-31 are withdrawn from consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed applications (16/243183 filed on 1/9/19; 62/784887 filed on 12/26/18; 15/213712 filed on 7/19/16; 14/777654 filed on 9/16/15; 14/428551 filed on 3/16/15; PCT/US2013/059769 filed on 9/13/13; 61/701058 filed on 9/14/12; and PCT/US2011/045583 filed on 7/27/11) have been acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 October 2020, 3 November 2020, 16 November 2021, and 15 June 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8-10, 13, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stalker et al. (US PG Pub. No. 2008/0071339 A1) (hereinafter “Stalker”).

Stalker was cited in applicant’s IDS submitted on October 27, 2020.
With respect to claim 1, Stalker teaches an implant delivery system (abstract) comprising: an implant (implantable sensor 70 in Fig. 1); a first sheath and a second sheath each extending from a proximal end of said implant delivery system (inner member 44 and outer catheter 40 depicted in Fig. 1; see also par.0020), wherein at least said first sheath extends to a distal end of said implant delivery system (inner member 44 moves relative to distally placed implant 70 and outer catheter 40 as depicted in Fig. 1; see also par.0020), wherein said first sheath is positioned at least partially within said second sheath (inner member 44 is positioned at least partially within outer catheter 40 as depicted in Fig. 1), the first sheath is translatable relative to said second sheath (par.0020 “outer catheter 40 and the inner member 44 are movable relative to each other”); wherein said implant is connected to an exterior surface of said first sheath (implantable sensor 70 is connected to exterior of inner member 44 as depicted in Fig. 1), and wherein said first sheath and said second sheath are movable with respect to one another to deploy said implant to a target site in an anatomy (inner member 44 and outer catheter 40 are movable in order to deploy sensor 70 and anchor 74 to an inner surface 76 of the pulmonary artery 16, i.e. the target site, as depicted in Fig. 1); and said distal end is internal to said body (see Fig. 1).
Stalker does not explicitly teach wherein said delivery system is configured to be partially inserted into a living body such that said proximal end remains external to said body.

However, Stalker discloses:
[0020]... the delivery system 10 includes a control mechanism 64 on the proximal end 56 of the outer catheter 40 and which is operatively coupled to at least the inner member 44. The control mechanism 64 is operable to allow a physician to control relative movement of at least the outer catheter and inner member 40, 44, and in some embodiments, the retaining element 48, for delivery and deployment of the sensor assembly 12. The control mechanism 64 may include any mechanism or structure known or later developed for controlling the relative longitudinal and/or rotational movement of inner and outer catheters of a dual catheter system. In one exemplary embodiment, the control mechanism 64 includes a thumbwheel operatively coupled to the inner member 44 to permit the physician to slide the inner member 44 within the outer catheter 40.

Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) at the time of invention to modify Stalker to incorporate a control mechanism at the proximal end that remains external to the body in order to allow a physician to control relative movement of at least the outer catheter and inner member, as evidence by Stalker (par.0020).

With respect to claim 2, Stalker teaches said delivery system is configured to be partially inserted into a blood vessel of a human body (inner member 44 and outer catheter 40 are movable in order to deploy sensor 70 and anchor 74 to an inner surface 76 of the pulmonary artery 16, i.e. the target site, as depicted in Fig. 1). Although Stalker does not explicitly teach that said proximal end remains external to said body and said distal end is internal to said body, such a modification would have been obvious to PHOSITA in order to allow a physician to control relative movement of at least the outer catheter and inner member, as evidence by Stalker (par.0020).
With respect to claim 8, Stalker teaches at least one marker configured to be visible with a fluoroscope (par.0032 “retaining element 48 may include a radio-opaque marker at or near its distal end”).
With respect to claim 9, Stalker teaches said marker include a radio opaque material positioned on at least one of: a distal tip of said first sheath; the distal portion of said second sheath; a portion of said implant; and as a plurality of markings spaced along a portion of said first or said second sheath (par.0032 “retaining element 48 may include a radio-opaque marker at or near its distal end”).
With respect to claim 10, Stalker teaches said marker is attached to at least one anchor on the implant (par.0032 “retaining element 48 may include a radio-opaque marker at or near its distal end”; anchor 74 is presumably attached to marker 48 as depicted in Fig. 1).
With respect to claim 13, Stalker teaches said second sheath is configured to allow insertion of a catheter device configured to selectively attach to said implant and move the implant proximally when retracted; wherein at least one anchor of said implant is collapsible; and wherein said anchor of said implant is configured to be placed in a collapsed state when said catheter device moves the implant proximally into said second sheath (see par.0020; Fig. 1 shows outer catheter 40 which allows placement of sensor 70 by way of movement relative to inner member 44 and anchor 74 to expand so as to engage inner surface of target vessel).
With respect to claim 14, Stalker teaches said second sheath is further configured to allow said first sheath to be retracted into said second sheath while said implant is still connected to said first sheath, and further configured to cover said first sheath and said implant while said delivery system is retracted and withdrawn from said body (par.0020; Fig. 1).
With respect to claim 16, Stalker teaches said implant further comprises a rigid housing, and at least one collapsible implant anchor, said at least one anchor being attached to said housing (understood that sensor 70 has a rigid housing, collapsible anchor 74 is also attached to sensor 70; see Fig. 1).
With respect to claim 18, Stalker teaches said implant includes a marker configured to be at least partially visible under fluoroscopic imaging.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stalker in view of Iaizzo et al. (US PG Pub. No. 2002/0111662 A1) (hereinafter “Iaizzo”).
	With respect to claims 3-7, Stalker teaches an implant delivery system as established above.
	However, Stalker does not teach the limitations recited in claims 3-7.
	Regarding claim 3, Iaizzo teaches at least one fluid port positioned along a proximal end of said first sheath or second sheath, said fluid port fluidly coupled to at least one lumen extending down the length of said first sheath or second sheath to allow fluid flow through said lumen (par.0066 “distal port... A column of saline or other fluid injected into pressure sensing lumen 222 allows the transducer to sense pressure changes in the body in the manner discussed above”).
	Regarding claim 4, Iaizzo teaches said fluid is injected through said port and includes one of. a drug; a fluid used to enhance anatomical imaging; fluoroscopic contrast dye; barium; a radioactive material; blood; plasma; saline solution; a blood component; a particle suspension; a nano-device; and a nanomaterial (par.0066 “saline or other fluid injected”).
	Regarding claim 5, Iaizzo teaches said at least one fluid port is further configured to operatively couple to a device located outside of said body (Fig. 1 shows pressure monitor located outside body).
	Regarding claim 6, Iaizzo teaches said device is a pressure transducer, configured to measure a fluid pressure at the distal end of said first or said second sheath (par.0022; Fig. 1).
	Regarding claim 7, Iaizzo teaches said measurement of fluid pressure at the distal end of said first or second sheath is used to calibrate or assess the accuracy of said implant (par.079 “calibrated for a given user based on one or more initial pressure measurements”).
	Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Stalker to incorporate a distal port for injecting fluid in order to sense pressure changes in the body, as evidence by Iaizzo (par.0066).

Claims 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stalker in view of Kick et al. (US PG Pub. No. 2006/0135963 A1) (hereinafter “Kick”).

Kick was cited in applicant’s IDS submitted on October 27, 2020.
	With respect to claims 11, 12, and 19, Stalker teaches an implant delivery system as established above.
	However, Stalker does not teach the limitations recited in claims 11, 12, and 19.
	Regarding claim 11, Kick teaches a plurality of markers are positioned along said implant in an asymmetric pattern, said pattern is configured to facilitate determination of implant orientation when viewed on a fluoroscope (par.0074 “asymmetric radiopaque markers 1712 to provide rotational and longitudinal orientation information... allow for positioning under fluoroscopy”).
	Regarding claim 12, Kick teaches said asymmetric pattern comprises markers at three of the four corners of a two-dimensional rectangle when viewed normal to the plane of said rectangle on a fluoroscope (par.0074; see also Fig. 17).
	Regarding claim 19, Kick teaches a plurality of said markers are spaced at known intervals along said anchor wire to facilitate distance estimation during angiographic imaging; and wherein said marker is located on the anchor wire near a point where said anchor wire attaches to said housing (par.0074; see also Fig. 17).
Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Stalker to incorporate a plurality of markers in the recited arrangement in order to provide rotational and longitudinal orientation information, as evidence by Kick (par.0074).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stalker in view of Mustapha (US PG Pub. No. 2010/0100055 A1).
With respect to claim 15, Stalker teaches an implant delivery system as established above.
	However, Stalker does not teach the limitations recited in claim 15.
Regarding claim 15, Mustapha teaches said first sheath is configured with a distal tip made of a soft material to minimize vessel trauma during use, wherein said distal tip has a durometer softer than Shore 40A (par.0038 “the distal portion 16 provides a soft or flexible sheath portion that still provides mild support while in the vessel, which is highly suited for intervention of the vessel without substantial risk of vessel trauma”).
Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Stalker such that the distal tip is made of a soft material in order to provide mild support while in the vessel, which is highly suited for intervention of the vessel without substantial risk of vessel trauma, as evidence by Mustapha (see par.0038).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791